Citation Nr: 9905079	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-14 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether the veteran's income was excessive for receipt of 
Improved Disability Pension benefits for the annualized 
period beginning August 1, 1998.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
June 1969.  

This matter arises from a decision rendered in August 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied the veteran Improved 
Disability Pension benefits because the veteran's income was 
found to exceed the applicable income limitation.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  

During the pendency of this appeal, the veteran requested a 
video conference hearing before a member of the Board.  Such 
a hearing was conducted before the undersigned on December 2, 
1998; a transcript of that proceeding is of record.  


FINDINGS OF FACT

1.  As part of the information furnished on the VA Form 21-
527, Income-Net Worth and Employment Statement, submitted by 
the veteran in July 1998, he reported that he was receiving 
Social Security benefits in the amount of $948 monthly, and 
$98 monthly in wages.  

2.  During the video conference hearing held in December 
1998, the veteran testified that he was receiving, and had 
been receiving, Social Security benefits of approximately 
$860 monthly, a monthly disability payment of $433 from a 
private source, and earnings of no less than $300 monthly 
from part-time employment as a school bus driver.  His wife 
testified that she began receiving Social Security benefits 
in the amount of $458 monthly beginning in September 1998.  

3.  During the personal hearing conducted in December 1998, 
the veteran and his spouse testified that they incurred 
medical expenses that average nearly $100 monthly and that 
they recently had expended $677 on eyeglasses and dental 
work.  

4.  The veteran's countable annual income minus allowable 
deductions for medical expenses was well in excess of the 
maximum annual income limitation of $11,349 for a veteran 
with one dependent effective August 1, 1998.  


CONCLUSION OF LAW

The veteran's income was excessive for the receipt of 
Improved Disability Pension benefits effective August 1, 
1998.  38 U.S.C.A. §§ 1503, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.23, 3.271, 3.272 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his income and expenses, when 
considered together, should have entitled him to monetary 
assistance in the form of pension benefits from VA.  

The maximum annual rate of Improved Disability Pension for a 
veteran with one dependent effective August 1, 1998, was 
$11,349.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.23(a).  This rate 
was reduced by the amount of countable annual income received 
by the veteran and his dependents.  See 38 U.S.C.A. § 1503; 
38 C.F.R. § 3.23(d)(4).  In determining a veteran's countable 
income for Improved Disability Pension purposes, income of 
any kind from any source is counted, unless specifically 
excluded pursuant to the provisions of 38 C.F.R. § 3.272.  
See 38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  In determining a 
veteran's countable income, medical expenses paid by the 
veteran and his family during the applicable 12-month 
annualization period shall be used to reduce countable 
income, but only to the extent that such expenses exceed 5 
percent of the applicable maximum pension income limitation.  
See 38 U.S.C.A. § 1503; 38 C.F.R. § 3.272(g)(1).  

The veteran testified at his personal hearing in December 
1998 that he receives monthly net Social Security benefits 
totaling $860, monthly disability benefits from a private 
source totaling $433, and a minimum of $300 monthly in wages.  
The latter is the result of his part-time work as a school 
bus driver.  The veteran also testified that he and his 
spouse paid as much as $100 monthly in medical expenses, and 
that they had spent $677 recently on eyeglasses and dental 
treatment.  

The question for consideration is whether the income (less 
allowable expenses) reported by the veteran exceeds the 
maximum applicable income limitation, thereby excluding his 
entitlement to the receipt of Improved Disability Pension 
benefits effective August 1, 1998.  In this regard, the Board 
notes that the veteran's annual income from Social Security 
benefits, private disability benefits, and part-time 
employment totaled $19,116.  The medical expenses reported by 
the veteran for the period in question totaled $1,877 ($100 
monthly in doctor's bills plus $677 for eyeglasses and dental 
care); the total of the veteran's medical expenses exceeds 
5 percent of the applicable maximum income limitation of 
$11,349 by $1,310.  When this sum is subtracted from the 
veteran's countable income of $19,167, he still is left with 
countable income of $17,806 for the annualization period 
beginning August 1, 1998.  Because this is well in excess of 
the applicable maximum annual income limitation of $11,349 
for a veteran with one dependent effective August 1, 1998, 
the veteran was not eligible for Improved Disability Pension 
benefits.  As such, the Board finds no reasonable basis for 
which to predicate a grant of the benefit sought. 

By this decision, the Board does not imply that the veteran 
cannot establish entitlement to Improved Disability Pension 
benefits in the future.  Should his income and/or out-of-
pocket medical expenses change, he should promptly notify VA.  
His pension entitlement will then be reconsidered.  



ORDER

Because the veteran's income was excessive for receipt of 
Improved Disability Pension benefits effective August 1, 
1998, the appeal is denied.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

